Title: To James Madison from Benjamin Say, 3 February 1806
From: Say, Benjamin
To: Madison, James


                    
                        Dr. Friend
                        Philada: Febry 3rd: 1806.
                    
                    I was exceedingly sorry to learn of the severe accident, which lately befel you, in the dislocation of your ancle.
                    A few years ago, I had a very severe sprain of one of my Knee’s, & after trying a great many things, apparently well calculated to the case, I found so little relief, that I was determined to make use of the cold-bath, which

I knew to be useful in similar complaints, having frequently prescribed it for my patients to great advantage; I accordingly stripped off the flannels which then surrounded my knee, & hopped out (I could not walk) to a Pump, I had in my Yard, & made my Servant pump on it smartly for a short time, once & twice a day, I then wiped the joint dry, with a linnen cloth, & used gentle friction for a few minutes; I then wrapped a single flannel round it, & in two days I could walk a little, & in one week pretty well, the joint recovered astonishingly by this treatment, insomuch that I think it was unnecessary to use the cold-bath longer than ten days—perhaps this plan might be serviceable to restore vigor in your ancle—but excuse me my worthy friend, for taking this liberty, as I feel a sincere interest in your welfare. I should have done myself the honor of forwarding for your acceptance, the pamphlet lately published by the College of Physicians, respecting the yellow fever; but at one of our late meetings, it was resolved to send a number of copies, I believe twenty, to Washington for the Heads of Departments, you will of course be furnished with one. I trust that the facts which are therein detailed, from the best authorities, will be fully sufficient to establish the foreign origin, & contagion of the disease.
                    Mrs. Say unites with me, in best respects to Mrs. Madison, & hope that she has completely recovered her late indisposition. Dr. Fothergill joins in affection for you. With very great esteem I have the pleasure to subscribe Yours sincerely
                    
                        Benjn: Say
                    
                